tax_exempt_and_government_entities_division release number release date uli code org address department of the treasury internal_revenue_service commerce st mailstop 4920dal dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may aiso request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org june 20xx and june 20xx legend org - organization name co-3 - co-2 xx - date city - city state - state coo- sec_374 companies issue whether the organization org still qualifies for tax exempt status under as an social and recreational club whether the organization qualifies under a different tax exemption under sec_501 facts org org was incorporated in state on august 19xx org was originally granted tax exemption november 19xx as a title_holding_company under c org had requested that they be changed from a c to a c org requested the reclassification because of the policy listed in private_letter_ruling no where organizations holding title to and maintaining sorority houses and also engages in social activities should not be c but c they provided information showing that in prior years they were providing social events for their members and received their funds from the membership dues of members their request was granted and they were reclassified to a c on july 19xx org’s membership at the time of the reclassification was the alumnae of the co-1 and any alumnae of other chapters of co-2 funding was only addressed in article four-subscribers of the constitution and bylaws of the org - revised and amended october 19xx which stated any alumna member of co-2 sorority may subscribe to pay dollar_figuredollar_figure or more to the in september 19xx will be dollar_figure total of which must be paid before she may become a voting member corporation the subscription fee for active chapter members starting the original articies of incorporation filed with the reclassification request stated the purpose for which said corporation is formed is not for profit but to promote the cause of education and social intercourse and to provide a place of meeting and residence of its members to receive hold and disburse gifts bequests and other funds for said purpose to purchase own and maintain suitable real_estate and buildings for its purpose and to do all things necessary and incident thereto the purpose listed in article three-purpose of the constitution and bylaws of the org- revised and amended october 19xx states sec_1 the purpose for which said corporation is formed is to promote the cause of education and social intercourse to provide a place of meeting and residence of its members to buy sell build repair and alter own and control a org for the use and benefit of the active and alumnae chapters of co-2 sorority located and existing in the city of city and state of state sec_2 to secure by subscription loans or otherwise raise money to finance the purchase building erection and maintenance of the same the answers to the four questions specifically for c organizations on the form_1024 application_for exemption were have you entered or do you plan to enter into any contract or agreement for the management or operation of your property and or activities such as restaurants pro shops lodges etc no do you seek or plan to seek public patronage of your faculties by advertisement or otherwise no are nonmembers other than guests of members permitted or will they be permitted to use the club facilities or participate in or attend any function or activities conducted by the organization no and does your charter bylaws other governing instrument or any written policy statement of your organization contain any provision which provides for discrimination against arty person on the basis of race color or religion no form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended june 20xx and june 20xx the constitution and bylaws of the org- revised and amended april 20xx article four- membership states sec_1 all alumnae of co-1 shall become lifelong members of the house corporation sec_2 initiated alumnae members of any co-2 chapter other than co-1 may become a member of the corporation upon request by the board_of trustees to serve on the corporation board her membership will last for the duration of her service as a trustee none of the article of this revision addresses membership subscription dues the stated purpose of the organization in the april 20xx revised bylaws remains the same as in the october 19xx bylaws the current activities of the org as determined by the interview and examination is to provide a house for the co-1 so that the women of the sorority may choose to live in the house instead of the university dorms the residents of the house are women of the sorority that are going to school at co-3 and are not members of the org these residents pay rent to the org through their payment of room and board to co-3 the house is use by the sorority for the social interaction of the sorority’s members instead of the org members some of the sorority members also live in the house as indicated above this constitutes non member usage of the facility occasionally the members of the org can use the house for family and other social functions generally when the house is not occupied during either the holiday breaks or over the summer when a member asks to use the house it is for her personal party these are not social events sponsored by the org the org itself does not organize social activities for its members it manages and provides the house for the sorority’s use but it is not part of the sorority and the undergraduate sorority members are not members of the org information was given in a letter from the current treasurer of the org dated july 20xx which states a b c_corporation executive board all alumnae of co-1 are eligible to become lifelong members of the co-1 org corporation initiated ‘alumnae members of other chapters of co-2 are also eligible to become members of the corporation upon request of the the purpose of the organization is not for social enrichment but instead to provide a place of meeting and of residence to members of co-1 chapter furthermore the corporation is responsible to buy sell build repair and alter own and control the org for the use and benefit of the active and alumnae members of co-1 the co-1 org corporation receives its income from the undergraduate members of co-1 residents of the org pay room board fees in addition to a building fund non-residents of co-1 chapter contribute toward the building fund as is incorporated into each member’s chapter dues the building fund is used by the corporation for the maintenance and repair of the org off-campus housing which includes the sorority houses is only open to the upperclassmen students must live on campus the first two years the upperclassmen that decide to live in the org co-3 pays room fees to the org for the women in residence for the pay their room and board fees to co-3 semester for the women who are also on one of the food plans the board fees are also paid to the org from the university example from current_year 20xx-20xx lease agreement the occupants pay to co-3 the sum of dollar_figuredollar_figure for room and dollar_figuredollar_figure for board to be forwarded to the corporation for each semester meals shall be provided only during the regular scheduling of classes at co-3 these funds from the rent and food plans constitute non member income to the org form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org june 20xx and june 20xx all of the undergraduate members of co-1 pay dues to the sorority a part of the dues is given to the building fund of the org the org is not a division of the sorority the members of the sorority are not members of the org until they graduate whereupon they become lifetime members of the org org also receives interest_income from its money market account and savings they believed that they have been following sec_512 and sec_170 by setting aside the interest to be used for educational_purposes the educational_purposes were to send their board members to classes on managing and coordinating an exempt_organization for the tax_year ending june 20xx the org’s income consisted of the room and board payments from co-3 dollar_figure portion of sorority dues designated to the co-2 building fund dollar_figure interest_income dollar_figure and a donation from an alumna dollar_figure of the total income of dollar_figure the donation was the only income from a member of the organization org’s nonmember income for the tax_year ending june 20xx is dollar_figuredollar_figure using the tax_return that was filed for the tax_year ending june 20xx the org’s income consisted of the room and board payments from co-3 and the portion of sorority dues designated to the co-2 building fund dollar_figure interest_income dollar_figure and a donation of dollar_figure the donation may be from an alumna as the donation received the pervious year was reported in the same manner of the total income of dollar_figure if the donation was from alumnae member s of the org then dollar_figure or is from nonmembers law sec_501 of the internal_revenue_code provides an exemption from federal income_taxation for organizations described in sec_501 sec_501 describes clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations provides a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities - b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption sec_501 of the internal_revenue_code was amended in by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status the legislative_history provides that the decision as to whether substantially_all of the organization's activities are related to its form 886-a crev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org june 20xx and june 20xx exempt purposes is to continue to be based upon all of the facts and circumstances it is intended that these organizations are permitted to receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public s rep no 94th cong 2d sess the senate report pincite_2_cb_599 provides in part gross_receipts are defined for this purpose as those receipts from normal and usual activities of the club that is those activities they have traditionally conducted emphasis added sec_501 of the internal_revenue_code describe sec_501 tiltle holding corporations as corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section sec_1_501_c_2_-1 of the income_tax regulations provides a a corporation described in sec_501 and otherwise exempt from tax under sec_501 is taxable upon its unrelated_business_taxable_income for taxable years beginning before date see sec_1_511-2 since a corporation described in sec_501 cannot be exempt under sec_501 if it engages in any business other than that of holding title to property and collecting income therefrom it cannot have unrelated_business_taxable_income as defined in sec_512 other than income which is treated as unrelated_business_taxable_income solely because of the applicability of sec_512 or debt financed income which is treated as unrelated_business_taxable_income solely because of sec_514 or certain interest annuities royalties or rents which are treated as unrelated_business_taxable_income solely because of sec_512 or organization's position initiated alumnae members of other chapters of co-2 are also eligible to become b a corporation described in sec_501 cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 as stated in a letter from the current treasurer the purpose of the organization is not for social enrichment but instead to provide a place of meeting and of residence to members of co-1 chapter furthermore the corporation is responsible to buy sell build repair and alter own and control the org for the use and benefit of the active and alumnae members of co-1 and all alumnae of co-1 are eligible to become lifelong members of the co-1 org corporation members of the page -4- an organization’s activities and income must substantially be from the members of the organization for it to qualify under sec_501 if a substantial amount of the income comes from nonmember sources then organization cannot be exempt under sec_501 when revocation was discussed based on the activities and income sources the organization did not give an additional position concerning the proposal to revoke the tax exempt status department of the treasury - internal_revenue_service corporation upon request of the corporation executive board government's position form 886-a ciev form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org june 20xx and june 20xx this organization’s nonmember income is from room board a portion of sorority dues and interest_income an organization whose income is more than from non members and more than from activities other than social cannot be exempt under sec_501 org’s nonmember income for the tax_year ending june 20xx is for the tax_year ending june 20xx the nonmember income is between and for both years they have exceeded the limit of of income from nonmembers the income was from nonmember activities that were not the organization’s exempt_function the nonmember income far exceeds the nonmember income amount conclusion org does not provide social activities for its members nor is it supported solely by membership fees dues and assessments from its members org regularly derives more than of its gross_receipts from sources outside the membership and it does not provide activities that are for social or recreation purposes for its members org no longer qualifies as a social_club under c org does not qualify for exemption under c as a title holding corporation because it serves food to the residents of the house and it does not turn over its income at the end of the year as required by a c organization org no longer qualifies for tax exemption under internal_revenue_code section of a as it cannot meet the qualifications under any of the sections of c accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective july 20xx this organization is required to file form_1120 for all tax periods beginning after june 20xx form 886-acrev department of the treasury - internal_revenue_service page -5-
